Citation Nr: 0308525	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  01-09 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to an effective date earlier than March 1, 2001, 
for the resumption of improved pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1965 to August 
1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2001 RO decision that resumed the veteran's 
improved pension, effective from March 1, 2001.


FINDINGS OF FACT

1.  The veteran's countable income for improved pension was 
excessive from January 1, 1999, to March 1, 2001.

2.  His improved pension was properly resumed, effective from 
March 1, 2001.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 1, 
2001, for the resumption of improved pension are not met.  
38 U.S.C.A. §§ 1521, 5312 (West 2002); 38 C.F.R. §§ 3.23, 
3.272, 3.660, 3.661 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The Board finds that 
all relevant evidence has been obtained with regard to the 
veteran's claim for an effective date earlier than March 1, 
2001, for the resumption of improved pension, and that no 
further assistance to the veteran is required to fulfill VA's 
duty to assist him in the development of the claim.  
Furthermore, as discussed below, resolution of the veteran's 
claim is predicated largely on legal principles rather than 
evidence.  As such, the Board finds no basis for additional 
evidentiary development.  Manning v. Principi, 16 Vet. App. 
534 (2002).

The salient evidence in this case may be briefly summarized.  
A January 1999 RO rating decision determined that the veteran 
was permanently and totally disabled for improved pension 
purposes, effective from June 1998.  He was awarded improved 
pension, effective from July 1998, based on no countable 
income.  In correspondence dated in April 1999, the veteran 
reported receiving $18,312.00 from Workman's Compensation.  
Of this amount, 2 checks were received in February 1999, one 
for $1,141.39 and another for $6,304.21.  In correspondence 
dated in January 2001, the veteran reported receiving a check 
for retroactive benefits from the Social Security 
Administration (SSA) in the amount of $11,511.00 in January 
2000, and that he would be receiving monthly SSA checks in 
the amount of $527.50.  A letter from the SSA dated in 
February 2000 shows that the veteran's first monthly check 
was received in December 1999.  On a VA Form 21-8416 dated in 
January 2001, the veteran reported medical expenses of 
$2,321.46, paid in 2000.  The RO terminated the veteran's 
improved pension, effective from January 1, 2000.

The record shows that the veteran was awarded VA 
compensation, effective from September 2000.  In January 
2001, the veteran reapplied for improved pension.  The RO 
resumed his improved pension as the greater benefit in lieu 
of compensation, effective from March 1, 2001, and he argues 
that this benefit should be resumed, effective from February 
1, 2001, based on receipt of his claim in January 2001.

The maximum annual rate of improved pension shall be the 
amount specified, and increased from time to time under 
38 U.S.C.A. § 5312.  See 38 U.S.C.A. § 1521; 38 C.F.R. 
§ 3.23.  These provisions provide for the reduction of the 
veteran's maximum annual rat of improved pension by countable 
income.  The veteran's annual countable income will be 
reduced by medical expenses as provided in 38 C.F.R. 
§ 3.272(g).

The RO determined that the veteran's countable income was 
excessive for improved pension purposes, effective from 
December 1999 through February 2001.  The RO counted the 
checks received by the veteran from Workman's Compensation in 
February 1999 as well as his other income for 1999 and 2000 
to be excessive for the period from March 1, 1999, to March 
1, 2000.  38 C.F.R. § 3.660(a)(2).  The veteran does not 
dispute the amounts of the annual income calculations, but 
argues that his improved pension should be resumed, effective 
from February 1, 2001, or the first day of the month 
following receipt of the claim because he submitted his claim 
for this benefit in January 2001.  As the evidence shows that 
the veteran's countable income for improved pension was 
excess for improved pension for the year ending in February 
2001, the Board finds that the RO properly resumed his 
improved pension, effective from March 1, 2001.  38 C.F.R. 
§ 3.661(b)(iii).

After consideration of all the evidence, the Board finds that 
the preponderance of it is against the claim for an effective 
date earlier than March 1, 2001, for the resumption of the 
veteran's improved pension, and the claim is denied.  The 
benefit of the doubt doctrine is not for application because 
the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

An effective date earlier than March 1, 2001, for the 
resumption of improved pension is denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

